 

Exhibit 10.1

 

PREFERRED STOCK REPURCHASE AGREEMENT

 

THIS PREFERRED STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of July 14, 2017 by and between 1347 Investors LLC, a Delaware limited
liability company (the “Seller”), and Limbach Holdings, Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, the Seller is the owner of 400,000 shares of Class A Preferred Stock,
par value $0.0001 per share and liquidation value of $25.00 per share as defined
in that certain Certificate of Designation dated July 20, 2016 (the “Liquidation
Value”), of the Company (the “Preferred Stock”); and

 

WHEREAS, the Seller desires to sell to the Company, and the Company desires to
purchase directly from the Seller, an aggregate of 120,000 shares of Preferred
Stock (the “Shares”); and

 

WHEREAS, the Seller previously pledged the Shares (the “Pledge”) to American
Service Insurance Company, Inc., IWS Acquisition Corp, Jemada Holdings LLC, Doug
Levine 2012 Childrens Trust, Kingsway Amigo Insurance Company Trust, Robert D.
Goldstein, and GrizzlyRock Value Partners, LP (collectively, the “Lenders”)
pursuant to those certain Loan and Security Agreements between the Seller and
each Lender dated July 18, 2016 (collectively, the “Loan and Security
Agreements”); and

 

WHEREAS, the Seller desires to grant to the Company the option to purchase,
within six months of the Closing Date, all or a portion of the Remaining Shares
(as defined below); and

 

WHEREAS, the Seller is the owner of 509,500 shares of common stock, par value
$0.0001 per share, of the Company held in escrow and subject to certain
restrictions (the “Escrowed Shares”) pursuant to that certain Stock Escrow
Agreement dated as of July 15, 2014, by and among the Company, the Seller, and
Continental Stock Transfer & Trust Company as escrow agent (the “Escrow
Agreement”); and

 

WHEREAS, pursuant to the terms of the Escrow Agreement, the Escrowed Shares will
be released to the Seller and no longer subject to the terms of the Escrow
Agreement as of July 20, 2017; and

 

WHEREAS, the Seller and the Company have agreed to subject the Escrowed Shares
to certain restrictions on transfer through October 20, 2017.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Sale of Shares and Closing.

 

(a)       Sale of the Shares. Concurrently with the execution hereof, the Seller
shall sell, transfer and assign the Shares to the Company for an aggregate sum
of $4,092,153.47, which shall represent the full purchase price for the Shares
and consist of the following (the “Purchase Price”):

 



 

 

 

(i) an amount per Share of (A) 130% of the Liquidation Value per Share or $32.50
per Share (the “Per Share Price”) plus (B) 130% of all accrued and unpaid
dividends thereon as of the Closing Date or $2.643 per Share; minus

 

(ii) $125,000.

 

The parties hereto agree that the payment of the Purchase Price shall be in full
satisfaction of any and all obligations owed by the Company with respect to the
Shares, and the Company shall purchase from the Seller all of the right, title,
and interest of the Seller in and to the Shares.

 

(b)       Deliveries by the Company. Concurrently with the execution hereof, the
Company shall deliver to the Seller (i) the Purchase Price by wire transfer of
immediately available funds to a bank account designated by the Seller and
(ii) such other documents relating to the transactions contemplated by this
Agreement as the Seller or its counsel may reasonably request.

 

(c)       Deliveries by the Seller. Concurrently with the execution hereof, the
Seller shall deliver to the Company (i) the original certificates (if any)
representing the Shares, together with duly executed stock powers reasonably
satisfactory to the Company, (ii) a release executed by Lenders and effective as
of the Closing Date releasing the Shares from the Pledge, and (iii) such other
documents relating to the transactions contemplated by this Agreement as the
Company or its counsel may reasonably request.

 

(d)       Company to Cancel Shares. Upon the valid transfer of the Shares from
the Seller to the Company, the Shares shall be retired and cancelled by the
Company.

 

Section 2. The Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of the Company concurrently with the
execution hereof (the “Closing Date”), or at such other place or in such manner
(including by exchange of electronic documents) or on such other date as may be
mutually agreeable to the Seller and the Company.

 

Section 3. Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Company that:

 

(a)       Organization. The Seller is duly authorized, validly existing, and in
good standing under the laws of Delaware.

 

(b)       Ownership. All of the Shares are owned of record and beneficially by
the Seller, free and clear of all security interests, claims, liens, pledges,
options, encumbrances, charges, agreements, voting trusts, proxies, and other
arrangements or restrictions whatsoever, other than pursuant to applicable
securities laws. Immediately following the sale of the Shares of the Company
pursuant to this Agreement, the Seller will no longer have any rights, title,
interest or other claims relating to the Shares.

 



2 

 

 

(c)       Authorization; No Breach. The execution, delivery and performance of
this Agreement and all other agreements contemplated hereby to which the Seller
is a party have been duly authorized by the Seller. This Agreement and all other
agreements contemplated hereby each constitutes a valid and binding obligation
of the Seller, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and limitations
on the availability of equitable remedies. The execution and delivery by the
Seller of this Agreement and all other agreements contemplated hereby to which
the Seller is a party, and the fulfillment of and compliance with the respective
terms hereof and thereof by the Seller, do not and shall not conflict with or
result in a breach of the terms, conditions or provisions of, or require any
authorization, consent, approval, exemption or other action by or notice to any
court or administrative or governmental body pursuant to, its limited liability
company operating agreement or any material law, statute, rule or regulation to
which the Seller is subject, or any material agreement, instrument, order,
judgment or decree to which the Seller is subject, except where any such
condition would not adversely affect their ability to perform its obligations
hereunder. The Seller has full right, power and authority to sell, assign,
transfer and deliver the Shares to be sold by the Seller hereunder.

 

(d)       Access to Information; Sophistication; Lack of Reliance. The Seller
(i) has had a representative on the board of directors of the Company
continuously since its formation, (ii) is familiar with the business and
financial condition, properties, operations and prospects of the Company,
(iii) has been provided with such information, documents and other materials
concerning the Company, including its financial condition, results of
operations, prospects, properties or business, to enable the Seller to form an
independent judgment regarding the advisability of the sale of the Shares on the
terms and conditions contained herein, (iv) has had such time as the Seller
deems necessary and appropriate to review and analyze such information,
documents and other materials to enable it to form such independent judgment,
and (v) has been granted the opportunity to obtain any additional information
that the Seller deems necessary to verify the accuracy of such information,
documents and other materials and to ask questions of, and have received
satisfactory answers from, representatives of the Company concerning the
Company. The Seller has also had the opportunity to review the periodic and
current reports filed with the United States Securities and Exchange Commission
by the Company. The Seller’s knowledge and experience in financial and business
matters is such that the Seller is capable of evaluating the merits and risks of
the Seller’s sale of the Shares. The Seller has carefully reviewed the terms and
provisions of this Agreement and has evaluated its rights and obligations
contained herein and is hereby voluntarily assuming the risks relating to the
transactions contemplated hereby.

 

(e)       No Brokers. The Seller has no liability or obligation of any kind to,
and is not subject to any claim of, any broker, finder, or agent in connection
with the sale of the Shares.

 

(f)       Remaining Shares. Immediately following the Closing, the Seller will
be the record and beneficial owner of 280,000 shares of Preferred Stock (the
“Remaining Shares”).

 

Section 4. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Seller that:

 



3 

 

 

(a)       Organization. The Company is duly authorized, validly existing, and in
good standing under the laws of Delaware.

 

(b)       Authorization; No Breach. The execution, delivery and performance of
this Agreement and all other agreements contemplated hereby to which the Company
is a party have been duly authorized by the Company. This Agreement and all
other agreements contemplated hereby each constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and limitations
on the availability of equitable remedies. The execution and delivery by the
Company of this Agreement and all other agreements contemplated hereby to which
the Company is a party, and the fulfillment of and compliance with the
respective terms hereof and thereof by the Company, do not and shall not
conflict with or result in a breach of the terms, conditions or provisions of,
or require any authorization, consent, approval, exemption or other action by or
notice to any court or administrative or governmental body pursuant to, its
certificate of incorporation or bylaws or any material law, statute, rule or
regulation to which the Company is subject, or any material agreement,
instrument, order, judgment or decree to which the Company or any subsidiary is
subject, except where any such condition would not adversely affect its ability
to perform its obligations hereunder.

 

Section 5. Option to Repurchase Remaining Shares.

 

(a)       Commencing on the date hereof and continuing for a period of six
months (the “Option Period”), the Seller hereby grants to the Company the right
to purchase in one or more transactions (the “Option”) all or a portion of the
Remaining Shares for a purchase price equal to the Per Share Price plus 130% of
any and all accrued but unpaid dividends thereon as of the date of closing of
the purchase of the Remaining Shares (the “Option Price”). From time to time
during the Option Period, the Company may provide written notice to the Seller
of its election to exercise the Option with respect to all or a portion of the
Remaining Shares (each an “Exercise Notice”), and the Seller and the Company
shall consummate the sale and purchase of the Remaining Shares set forth in each
Exercise Notice within 20 days of such Exercise Notice (each closing of a sale
and purchase of Remaining Shares being an “Option Closing”). The Option shall
expire and become void upon the expiration of the Option Period.

 

(b)       At any Option Closing: (i) the Seller will make the representations
and warranties set forth in Section 3 above with respect to the Remaining Shares
being purchased at such Option Closing, and the Company will make the
representations and warranties set forth in Section 4 above with respect to the
Remaining Shares being purchased at such Option Closing; (ii) the Company shall
deliver to the Seller the Option Price by wire transfer of immediately available
funds to a bank account designated by the Seller and such other documents
relating to the transactions contemplated by this Agreement as the Seller or its
counsel may reasonably request; (iii) the Seller shall deliver to the Company
the original certificates (if any) representing the Remaining Shares being
purchased at such Option Closing together with duly executed stock powers
reasonably satisfactory to the Company, a release of any pledge of the Remaining
Shares being purchased at the Option Closing, and such other documents relating
to the transactions contemplated by this Agreement as the Company or its counsel
may reasonably request.

 



4 

 

 

Section 6. Escrowed Shares. The Seller agrees that, without the Company’s prior
written consent, the Seller will not, for the period from the release of the
Escrowed Shares pursuant to the Escrow Agreement and ending on October 20, 2017,
(a) offer, pledge, sell, contract to sell, grant any option or contract to
purchase, purchase any option or contract to sell, or otherwise dispose of,
directly or indirectly, any of the Escrowed Shares or (b) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any of the Escrowed Shares, whether any
such transaction described in clause (a) or (b) above is to be settled by
delivery of any of the Escrowed Shares or such other securities, in cash or
otherwise. For the avoidance of doubt and notwithstanding the foregoing, nothing
herein shall prohibit the Escrowed Shares from being pledged, hypothecated, or
otherwise encumbered solely for the purpose of complying with the collateral
requirements under the Loan and Security Agreements, copies of which are filed
as Exhibits 11 through 17 to the Schedule 13D/A (Amendment No. 2) filed by the
Seller with the Securities and Exchange Commission on August 5, 2016.

 

Section 7. General Provisions.

 

(a)       Survival of Representations. All representations and warranties
contained herein or made in writing by any party in connection herewith shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, regardless of any investigation made by a
party or on its behalf.

 

(b)       Public Announcements. Except as required by applicable law the Seller
shall not make or permit any of its affiliates or representatives to make any
public announcement with respect of this Agreement or the transactions
contemplated hereby until the Company has made an initial public announcement of
this Agreement and the transactions contemplated hereby.

 

(c)       Further Assurances. The Seller shall execute and deliver to the
Company, or shall cause to be executed and delivered to the Company, such
additional instruments or documents, and shall take or cause to be taken such
other action, as the Company may reasonably request from time to time after the
Closing for the purpose of giving effect to the transactions contemplated
hereby.

 

(d)       Expenses. The parties will each pay their own costs and expenses
(including attorneys’ fees and expenses) incurred in connection with the
preparation, negotiation and consummation of this Agreement and the transactions
contemplated hereby.

 

(e)       Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 



5 

 

 

(f)       Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same Agreement.

 

(g)       Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by any of
the parties hereto and their respective successors and assigns.

 

(h)       Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

 

(i)       Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.

 

(j)       Waiver of Trial By Jury. Each of the parties to this Agreement
irrevocably and unconditionally waives the right to a trial by jury in any
action, suit or proceeding arising out of, connected with or relating to this
Agreement, the matters contemplated hereby, or the actions of the parties in the
negotiation, administration, performance or enforcement of this Agreement.

 

(k)       Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including attorneys’ fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party in its
sole discretion may apply to any court of competent jurisdiction (without
posting any bond or deposit) for specific performance and/or other injunctive
relief in order to enforce or prevent any violations of the provisions of this
Agreement.

 

(l)       Amendment and Waiver. The provisions of this Agreement may be amended
and waived only with the prior written consent of the parties hereto.

 

(m)       Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (i) when delivered by hand (with written confirmation of receipt);
(ii) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (iii) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (iv) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 3):

 



6 

 

 

If to the Seller:

 

1347 Investors LLC

150 Pierce Road, 6th Floor

Itasca, IL 60143

Attn: Hassan R. Baqar, President

Telephone: (847) 700-8064

Email: hbaqar@kingswayfinancial.com

 

If to the Company:

 

Limbach Holdings, Inc.

31-35th Street

Pittsburgh, PA 15201

Attn: Scott Wright, SVP & General Counsel

Telephone: (412) 359-2250

Email: Scott.Wright@limbachinc.com

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

  SELLER:               1347 INVESTORS LLC               By: /s/ Hassan R. Baqar
  Name:   Hassan R. Baqar   Title: President               COMPANY:            
  LIMBACH HOLDINGS, INC.               By: /s/ John T. Jordan   Name: John T.
Jordan, Jr.   Title: EVP/CFO



 



Signature Page to Preferred Stock Repurchase Agreement

 

 

